Citation Nr: 1729879	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the post-operative residuals of gall bladder removal, to include as secondary to irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), resolved H. pylori infection and duodenal ulcer disease (claimed as gastroenteritis).

2.  Entitlement to service connection for hemorrhoids, to include as secondary to IBS, GERD, resolved H pylori infection and duodenal ulcer disease (claimed as gastroenteritis).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  He also reported service in the National Guard, from which he retired in June 1993.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2008 written statement, the Veteran asserted service connection for the above issues, to include on a secondary basis.  Therefore, the issues have been rephrased on the title page to better reflect his claims.

The Veteran cancelled his hearing request in May 2015.

The issues were remanded in August 2015 and May 2016 for further development.

In a May 2016 rating decision, the RO granted service connection for gastritis assigning a noncompensable rating, effective March 12, 2008.

In a January 2017 rating decision, the RO granted service connection for IBS, GERD, resolved H. pylori infection and duodenal ulcer disease (claimed as gastroenteritis), effective March 12, 2008.  The RO recharacterized the previously service connected condition of gastritis to include IBS, GERD, resolved H pylori infection and duodenal ulcer disease.  The RO assigned a 30 percent, effective March 12, 2008.  Therefore, this issue is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are proximately due to or the result of his service-connected IBS.

2.  The preponderance of the evidence of record shows that post-operative residuals of gall bladder removal are not related to service and are not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for hemorrhoids as secondary to his service-connected IBS.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2016).

2.  Post-operative residuals of gall bladder removal were not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-In General

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

For a showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

Continuity of symptomatology is required only where the condition noted during service, or in a presumptive period, is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106 (West 2014); 38 C.F.R. § 3.6 (2016).

II. Gall Bladder and Hemorrhoids

The Veteran contends that his gall bladder and hemorrhoids were first manifested in service and that he has continued to have problems since that time and/or secondary to his service-connected gastroenteritis.  

During service, his report of medical history associated with a July 1966 enlistment examination, shows that he responded, "No," when asked if he then had, or had ever had, frequent indigestion; stomach, liver, or intestinal trouble; gall bladder trouble or gallstones; or piles or rectal disease.  In December 1968, the Veteran was treated for a five day history of diarrhea and cramps.  A stool sample was negative, and the diagnosis was gastroenteritis.  In April 1970, the Veteran reported an eight hour history of severe stomach pain and vomiting and a one week history of diarrhea with a diagnosis of gastroenteritis.  The Veteran's report of medical history associated with a December 1970 separation examination, shows that he responded, "No," when asked if he then had, or had ever had, frequent indigestion, gall bladder trouble or gallstones, or piles or rectal disease.  In sum, the Veteran's STRs are negative for any complaints or clinical findings of gall bladder trouble or gallstones and hemorrhoids.

In October 1971, the Veteran filed a claim for service connection for a stomach and bowel disability.  He reported that his symptoms started in Vietnam in 1969.  A November 1971 VA examination reflects reports of digestion and stomach pain and that his digestive system and a rectal examination were normal.  (See also January 1972 Upper GI Series).

During a May 1974 National Guard entrance examination, the Veteran responded, "No," when asked if he then had, or had ever had, frequent indigestion, gall bladder trouble, or gallstones.  The Veteran did not respond, when asked if he then had, or had ever had, piles or rectal disease.  On examination, he was 64 inches tall and weighed 163 pounds.  His abdomen and viscera and anus and rectum were normal.

During a May 1979 National Guard entrance examination, the Veteran responded, "No," when asked if he then had, or had ever had; gall bladder trouble or gallstones; or piles or rectal disease.  On examination, he was 63.5 inches tall and weighed 155 pounds.  On examination, his abdomen and viscera and anus and rectum were normal.

From 1982 to May 2002, the Veteran was treated by P.F.D., D.O.  In May 1991, he reported complaints of upper gastric pain.  In December 1994, he was treated for hemorrhoids.  In May 1995, the Veteran reported a five day history of left upper abdominal discomfort.  Antacids provided no relief, and the diagnosis was abdominal pain of uncertain etiology.  The examiner stated that it did not appear to be gastric in origin.  In February 1997, a CT had reportedly shown diverticulitis.  Due to the Veteran's complaints of abdominal pain and burning chest pain, he underwent a flexible sigmoidoscopy.  It revealed internal hemorrhoids, nonfriable.  Otherwise, there were no problems.  In January 1999, the Veteran was treated for an internal hemorrhoid, and in January and April 1999, he complaining of abdominal pain and cramping.  In July 1999, the Veteran underwent a cholecystectomy for chronic cholecystitis and chronic cholelithiasis. 

During National Guard examinations in May 1983, May 1987, and June 1991, the Veteran continued to respond, "No," when asked if he then had, or had ever had, gall bladder trouble or gallstones; or piles or rectal disease.  On examination, he was 64 inches tall and weighed between 150 and 162 pounds.  His abdomen and viscera and anus and rectum were normal.  During the May 1983 and May 1987 examinations, his rectum and prostate were normal to digital examination, and stool samples were negative for occult blood. 

In November 1997, the Veteran was treated for pain and blood in his stool.  Records from Amsterdam Memorial Hospital show that in July 1999, the Veteran's gall bladder was removed due to chronic cholecystitis and cholelithiasis.  In February 2004, the Veteran was treated by or through Amsterdam Family Practice for an external hemorrhoid.

In November 2007, P.F.D., D.O., noted that the Veteran had a constellation of problems.  Dr. D. thought they were all compounded by job-related stress.  It was noted that he suffered from GERD, crampy abdominal pain, gas, bloating, constipation, sense of rectal urgency, and occasional blood when he strained.  In January 2008, a colonoscopy revealed a hyperplastic polyp of the cecum.  In August 2010, P.D., D.O., reported that the Veteran, in part, had IBS with loose bowels and frequent exacerbations of hemorrhoids.  Dr. D. stated that those problems were also related to the Veteran's service.

In a September 2012 report from Digestive Disease Associates of Schenectady, it was noted that the Veteran had mild reflux esophagitis and no H. pylori (a bacteria that can cause ulcers).  In April 2008, an EGD had shown H. pylori.  In February 2009, a colonoscopy revealed internal hemorrhoids, cecal nodules, and mild right colon/hepatic flex.  In April 2012, an EGD revealed gastritis with mild antral friability and some denudation of antral mucosa.  There was mild chronic inflammation and no H. pylori fundal gastritis with thickened mucosa and loss of vascular pattern focal florid active gastritis, possible atrophic gastritis, no H. pylori, and mild reflux esophagitis.  In June 2012, a colonoscopy revealed adenomatous polyps, a sigmoid hyperplastic polyp, and five rectal hyperplastic polyps, mild ICV inflammation, reactive Peyers patches, and a question of inflammation at the right and left colon with normal biopsies.  Random rectal biopsies showed lymphoid aggregates and small hemorrhoids.

At a December 2012 VA examination, the examiner opined, in part, that the gall bladder disease and hemorrhoids were less likely related to service.  The VA examiner noted that gastroenteritis did not cause gallstones or hemorrhoids.  

The Veteran was afforded another VA examination in December 2016.  The examiner stated, in part, that the "Veteran has a diagnosis of cholecystectomy as treatment for cholelithiasis/cholecystitis that [was] less likely as not the result of service.  No cholecystitis complaints or diagnoses [were] found in the service medical record.  The abdominal CT scan of 1997 did not diagnose cholecystitis.  The first symptoms and diagnosis of cholecystitis are documented in 1999, some 29 years after military separation.  Review of medical literature fails to find evidence that gastritis [was] either a cause or risk factor in the onset, progression, or aggravation of cholecystitis.  A nexus cannot be established."  With regard to the hemorrhoid condition, the examiner stated that: "There [was] no complaint or diagnosis of hemorrhoids in the service medical record.  The first documented diagnosis of hemorrhoids was in December 1994, some 24 years after separation.  Review of medical literature fails to find evidence that gastritis [was] either a cause or a risk factor for the onset, progression, or aggravation of hemorrhoids.  Nexus cannot be established."

The SSA records were not pertinent to the appeal and did not show any evidence to support a nexus of the above claims to military service.

The Veteran is competent to report what he experienced during and since separation from service.  For example, he is competent to report that he first experienced abdominal pain or anal bleeding in the service and that they have been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between his current problems and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009). 

With regard to his post-operative residuals of gall bladder removal, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  The evidence shows that the Veteran entered service without any complaints or clinical findings of gall bladder of any kind.  He denied gall bladder issues during service with onset of the problem in 1999 after service.  Further, the December 2012 and December 2016 VA examiners found no evidence that gastritis was either a cause or risk factor in the onset, progression, or aggravation of gall bladder problems.  Simply, the Veteran has not submitted an adequate nexus opinion contrary to the VA examiners' opinion.  Accordingly, the claim for service connection for post-operative residuals of gall bladder removal is denied.

With regard to hemorrhoids, the presence of hemorrhoids is confirmed through the continuing records of VA outpatient treatment.  Hemorrhoids were considered related to IBS in terms of the fact that when having diarrhea, the Veteran's hemorrhoids would typically flare and cause him significant discomfort.  His private physician reported that the Veteran, in part, had IBS with loose bowels and frequent exacerbations of hemorrhoids.  Dr. D. stated that those problems were also related to the Veteran's service.  Resolving reasonable doubt in favor of the Veteran, the Board finds a definitive medical relationship between hemorrhoids and his service-connected IBS, as to present the grounds to establish service connection.  The private physician's correspondence indicates that the hemorrhoids essentially were continually aggravated by his service-connected IBS.  Under applicable law, the chronic aggravation of a nonservice-connected disability by a service-connected disability is a valid theory to demonstrate secondary service connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, the medical opinion provided were from his treating physician who had the opportunity to follow the Veteran's condition on a long-term basis, and therefore could provide a probative account of the etiology of the disability claimed.  Accordingly, the claim for service connection for hemorrhoids is being granted.

IV.  Duties to Notify and Assist

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not prevously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim for post-operative residuals of gall bladder removal.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for the post-operative residuals of gall bladder removal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).







ORDER

Service connection for the post-operative residuals of gall bladder removal, to include on a secondary basis, is denied.

Service connection for hemorrhoids is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


